                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 1 of 16



                                      1   Abbas Kazerounian, Esq.
                                          Pro Hac Vice
                                      2
                                          Michael Kind, Esq.
                                      3   Nevada Bar No. 13903
                                          KAZEROUNI LAW GROUP, APC
                                      4
                                          6069 S. Fort Apache Rd., Ste. 100
                                      5   Las Vegas, NV 89148
                                          Phone: (800) 400-6808
                                      6
                                          ak@kazlg.com
                                      7   mkind@kazlg.com
                                      8   David H. Krieger, Esq.
                                          Nevada Bar No. 9086
                                      9   HAINES & KRIEGER, LLC
                                     10   8985 S. Eastern Ave., Ste. 350
                                          Henderson, NV 89123
                                     11   Phone: (702) 880-5554
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   dkrieger@hainesandkrieger.com
                                          Attorneys for Plaintiff Joseph J. Smith
       Las Vegas, NV 89148




                                     13
                                     14                          UNITED STATES DISTRICT COURT
                                     15                               DISTRICT OF NEVADA
                                     16
                                              Joseph J. Smith, on behalf of                      Case No.: 2:16-cv-02156-GMN-NJK
                                     17       himself and all others similarly
                                     18       situated,                                          DECLARATION OF ABBAS
                                                                                                 KAZEROUNIAN IN SUPPORT OF
                                     19                       Plaintiff,                         MOTION FOR ATTORNEYS’ FEES,
                                     20       v.                                                 COSTS, AND INCENTIVE AWARD
                                     21       One Nevada Credit Union,                           Hearing: March 5, 2019
                                     22                                                          Time: 11:00 am
                                                              Defendant.                         Courtroom: 7D
                                     23
                                     24                                                          Chief Judge Gloria M. Navarro
                                     25
                                     26                         DECLARATION OF ABBAS KAZEROUNIAN

                                     27   I, Abbas Kazerounian, declare:

                                     28   1. I am a partner with the law firm Kazerouni Law Group, APC, and one of the attorneys


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !1                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 2 of 16



                                      1       for Plaintiff Joseph J. Smith (“Plaintiff”) in the above-captioned action against
                                      2       defendant One Nevada Credit Union (“Defendant”). This court has granted me
                                      3       permission to practice here pro hac vice on July 20, 2017. ECF No. 44.
                                      4   2. I am over the age of 18 and am fully competent to make this declaration. I was
                                      5       admitted to the State Bar of California in 2007 and have been a member in good
                                      6       standing ever since that time.
                                      7   3. I have litigated cases in both state and federal courts in California, Washington,
                                      8       Nevada, Arizona, Arkansas, New York, New Jersey, Colorado, Tennessee, Ohio,
                                      9       Florida, Illinois and Texas. I am admitted in every federal district in California and
                                     10       have handled federal litigation in the federal districts of California. I am also admitted
                                     11       to the state bar of Texas, Illinois, Washington, Michigan, Colorado, New York,
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       District of Columbia, the Ninth Circuit Court of Appeals, the Eighth Circuit Court of
       Las Vegas, NV 89148




                                     13       Appeals, and the Supreme Court of the United States
                                     14   4. If called as a witness, I would competently testify to the matters herein from personal
                                     15       knowledge. The declaration is based upon my personal knowledge, except where
                                     16       expressly noted otherwise.
                                     17   5. I am writing this declaration in support of the Motion for Attorneys’ Fees, Costs, and
                                     18       Incentive Award in this case.
                                     19                                             CASE HISTORY
                                     20   11. Plaintiffs’ Complaint was filed on September 13, 2016; ECF No. 1;
                                     21   12. On November 4, 2016, Defendant filed its motion to dismiss; ECF No. 12;
                                     22   13. Plaintiff filed his Response on November 21, 2016; ECF No. 14;
                                     23   14. Defendant filed its Reply on December 1, 2016; ECF No. 17;
                                     24   15. On December 22, 2016, Defendant filed its Motion to Stay Discovery; ECF No. 25;
                                     25   16. Plaintiff filed his Response on January 5, 2017; ECF No. 27;
                                     26   17. Defendant filed its Reply on January 12, 2017; ECF No. 30;
                                     27   18. On January 18, 2017, this Court denied Defendant’s Motion to Stay Discovery; ECF
                                     28       No. 33;


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !2                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 3 of 16



                                      1   19. Plaintiff served his written discovery requests on February 22, 2017;
                                      2   20. On May 19, 2017, the Parties held a mediation session with Honorable Jackie Glass
                                      3       (Ret.).
                                      4   21. On June 27, 2017, this Court denied in part and granted in part Defendant’s motion to
                                      5       dismiss; ECF No. 39;
                                      6   22. Plaintiff took Defendant’s Rule 30(b)(6) deposition, including three Defendant
                                      7       executives, on June 30, 2017;
                                      8   23. Defendant took Plaintiff’s deposition on July 17, 2017;
                                      9   24. In discovery it was found that the size of the class was likely greater than originally
                                     10       believed and encompassed all of Defendant’s members. A First Amended Complaint
                                     11       was filed on July 18, 2017; ECF No. 43;
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   25. Defendant answered the Amended Complaint on August 1, 2017; ECF No. 48;
       Las Vegas, NV 89148




                                     13   26. On August 25, 2017, the Parties held a second mediation session with Honorable
                                     14       Jackie Glass (Ret.).       Before, during and after the mediation sessions, the parties
                                     15       exchanged factual information and documents, as well as confidential mediation
                                     16       briefs detailing their respective positions on the substantive FCRA “account review”
                                     17       law applicable to the case.          The Parties also discussed their positions on class
                                     18       certification issues, and their views on whether willful conduct could be proven on a
                                     19       class-wide basis.
                                     20   27. On October 6, 2017, the Parties had exchanged a fully executed class action
                                     21       settlement agreement.
                                     22   28. The Joint Motion for Preliminary Approval of Class Action Settlement was granted on
                                     23       September 16, 2018.
                                     24                                               SETTLEMENT
                                     25   29. The Parties have litigated this dispute for over two years, as the action was filed in
                                     26       this court on September 13, 2016. ECF No. 1.
                                     27   30. The settlement was negotiated heavily at arms length over a period of months.
                                     28   31. The attorneys’ fees and litigation costs in this action were negotiated only after the


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !3                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 4 of 16



                                      1       relief for the Settlement Class members was agreed upon.
                                      2   32. As a result of the above process and the Parties’ representations to each other, I
                                      3       believe that the Parties are fully apprised of the relative strengths and weaknesses of
                                      4       each other’s claims and defenses and the potential risks to each party of pursuing
                                      5       further litigation in this matter.
                                      6   33. A written Settlement Agreement was finalized and fully executed in October of 2017.
                                      7   34. It is my opinion that the settlement class as defined satisfies the requirements of
                                      8       F.R.C.P. 23. I believe the settlement is fair and reasonable. I also believe the
                                      9       settlement will have a deterrent effect on future alleged violations of the Fair Credit
                                     10       Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) by Defendant and similar
                                     11       businesses.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   35. I am unaware of any conflict of interest between Plaintiff and the settlement class
       Las Vegas, NV 89148




                                     13       members or between Plaintiff and counsel.
                                     14   36. Based on my experience, and for all the reasons detailed herein, I believe that the
                                     15       requested attorneys’ fees, costs and incentive award is fair and reasonable
                                     16                                  RISKS OF CONTINUED LITIGATION
                                     17   37. The named Plaintiff and his counsel believe that the claims asserted in the actions
                                     18       have merit.
                                     19   38. Taking into account the burdens, uncertainty and risks inherent in this litigation,
                                     20       Plaintiff’s counsel have concluded that further prosecution of this action through trial
                                     21       would be protracted, burdensome, and expensive, and that it is desirable, fair, and
                                     22       beneficial to the settlement class that the action now be fully and finally
                                     23       compromised, settled and terminated in the manner and upon the terms and conditions
                                     24       set forth in the Settlement Agreement.
                                     25   39. Specifically, Plaintiff faces challenges and difficulties in proving that Defendant’s
                                     26       actions in obtaining the credit reports were permissible.               And even if unlawful,
                                     27       Plaintiff faces challenges in proving Defendant’s actions were willful and what the
                                     28       damages, if any, were sustained by the class members. It is possible that the issue of


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !4                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 5 of 16



                                      1       whether Defendant acted willfully will have to be determined on a case-by-case basis.
                                      2   40. Furthermore, certifying a case as a class action is also a massive litigation hurdle.
                                      3   41. Based on the above, I believe, based on my experience that the class action settlement
                                      4       in this case is fundamentally fair.
                                      5                           CLASS COUNSEL’S EXPERIENCE AND RESULTS
                                      6   42. I have filed and litigated numerous consumer class actions over the last several years,
                                      7       including but not limited to the following, which I am or have been personally
                                      8       involved in:
                                      9          a. Pastor, et al. v. Bank of America NA, Case No. 3:15-cv-03831 (N.D. Cal. 2017)
                                     10               (FCRA impermissible pull class action; final approval granted August 16,
                                     11               2018);
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12          b. Lemieux v. EZ Lube, LLC, et al., 12-CV-01791-JLS-WYG (S.D. Cal.)
       Las Vegas, NV 89148




                                     13               (Served as co-lead counsel; finally approved on December 8, 2014);
                                     14          c. Malta, et al. v. Wells Fargo Home Mortgage, et al., 10-CV-1290-IEG
                                     15               (BLM) (Served as co-lead counsel for a settlement class of borrowers in
                                     16               connection with residential or automotive loans and violations of the
                                     17               TCPA in attempts to collect on those accounts; obtained a common
                                     18               settlement fund in the amount of $17,100,000; final approval granted in
                                     19               2013);
                                     20          d. Conner v. JPMorgan Chase Bank, et al., 10-CV-1284 DMS (BGS) (S.D.
                                     21               Cal.) (finally approved $11,973,558 as co-lead class counsel);
                                     22          e. In Re: Midland Credit Management, Inc., Telephone Consumer
                                     23               Protection Act Litigation, 11-md-2286-MMA (MDD) (S.D. Cal.)
                                     24               (Counsel for a Plaintiff in the lead action, prior to the action being
                                     25               recategorized through the multi-district litigation process; finally
                                     26               approved for $18,000,000);
                                     27          f. In Re: Portfolio Recovery Associates, LLC Telephone Consumer
                                     28               Protection Act Litigation, 11-md-02295-JAH (BGS) (Counsel for a

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !5                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 6 of 16



                                      1               Plaintiff in the lead action, prior to the action being re-categorized
                                      2               through the multi-district litigation process; finally approved on January
                                      3               25, 2017);
                                      4          g. Arthur v. SLM Corporation, 10-CV-00198 JLR (W.D. Wash.) (Nationwide
                                      5               settlement achieving the then-largest monetary settlement in the history of
                                      6               the TCPA concerning calls to cellular telephone at the time: $24.15
                                      7               million; final approval granted in 2012);
                                      8          h. Lo v. Oxnard European Motors, LLC, et al., 11-CV-1009-JLS-MDD (S.D.
                                      9               Cal.) (Achieving one of the highest per class member payouts in a TCPA
                                     10               action of $1,331.25 per claimant; final approval granted in 2012);
                                     11          i. Sarabri v. Weltman, Weinberg & Reis Co., L.P.A., 10-01777-AJB-NLS
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12               (S.D. Cal.) (Approved as co-lead counsel and worked to obtain a national
       Las Vegas, NV 89148




                                     13               TCPA class settlement where claiming class members each received
                                     14               payment in the amount of $70.00 per claimant; final approval granted in
                                     15               2013);
                                     16          j. Foote v. Credit One Bank, LLC, 2:13-cv-08605-MWF-PLA (C.D.Cal.);
                                     17          k. Olney v. Job.com, Inc. et al., 13-cv-02004-AWI-SAB (E.D. Cal.);
                                     18          l. Bohkle v. U.S. Bank, N.A., 12-cv-09247-RGK-E (C.D. Cal.);
                                     19          m. Dake v. Receivables Performance Management, LLC, 5:12-cv-01680-
                                     20               VAP-SP (C.D. Cal.);
                                     21          n. Garcia v. Earthlink, Inc., 3:12-CV-01129-DMS-BLM (S.D. Cal.);
                                     22          o. Montegna v. Portfolio Recovery Associates, LLC, 3:12-cv-00764-MMA-
                                     23               BGS (S.D. Cal.);
                                     24          p. Barani v. Wells Fargo Bank, N.A., 12-CV-02999-GPC (KSC) (S.D. Cal.)
                                     25               (Co-lead class counsel in a settlement under the TCPA for the sending of
                                     26               unauthorized text messages to non-account holders in connection to wire
                                     27               transfers; finally approved on March 6, 2015 for over $1,000,000);
                                     28          q. Mills v. HSBC Bank Nevada, N.A., Case No. 12-CV-04010-SI (N.D. Cal.)

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !6                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 7 of 16



                                      1               (Finally approved for $39,975,000);
                                      2          r. Martin v. Wells Fargo Bank, N.A., 12-CV-06030-SI (N.D. Cal.);
                                      3          s. Heinrichs v. Wells Fargo Bank, N.A., 13-CV-05434-WHA (N.D. Cal.);
                                      4          t. Newman v. ER Solutions, Inc., 11-CV-0592H (BGS);
                                      5          u. In Re Jiffy Lube International, Inc., MDL No. 2261 (Finally approved for
                                      6               $47,000,000.00);
                                      7          v. Jaber v. NASCAR, 11-CV-1783 DMS (WVG) (S.D. Cal.);
                                      8          w. Ridley v. Union Bank, N.A., 11-CV-1773 DMS (NLS) (S.D. Cal.);
                                      9          x. Ryabyshchuk v. Citibank (South Dakota) N.A., et al, 11-CV-1236-IEG
                                     10               (WVG);
                                     11          y. Sherman v. Kaiser Foundation Health Plan, Inc., 13-CV-0981-JAH
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12               (JMA) (S.D. Cal.) (Settled for $5,350,000 and finally approved on May
       Las Vegas, NV 89148




                                     13               12, 2015; served as co-lead counsel);
                                     14          z. Rivera v. Nuvell Credit Company LLC, 13-CV-00164-TJH-OP (E.D.
                                     15               Cal.);
                                     16          aa. Karayan v. Gamestop Corp., 3:12-CV-01555-P (N.D. Texas);
                                     17          bb. Webb v. Healthcare Revenue Recovery Group, 13-cv-00737–RS (N.D.
                                     18               Cal.);
                                     19          cc. Couser v. Comenity Bank, 12-cv-02484-MMA-BGS (S.D. Cal. Oc. 2,
                                     20               2014) (Finally approved for $8,475,000 on May 27, 2015 as served as co-
                                     21               lead counsel);
                                     22          dd. Couser v. Apria Healthcare, Inc. et al., 13-cv-00035-JVS-RNB (C.D. Cal.
                                     23               Oct. 27, 2014) (Finally approved on March 9, 2015 and served as co-lead
                                     24               counsel);
                                     25          ee. Rose v. Bank of America Corporation et al., 12-cv-04009-EJD (N.D. Cal.)
                                     26               (Finally approved for $32,000,000 in 2014);
                                     27          ff. Newman v. AmeriCredit Financial Services, 11-cv-03041-DMS-BLM
                                     28               (S.D. Cal.) (finally approving TCPA settlement for over $6,500,000 on

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !7                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 8 of 16



                                      1               March 28, 2016; co-lead counsel);
                                      2          gg. Fox v. Asset Acceptance, LLC, 14-cv-00734-GW-FFM (C.D. Cal. July 1,
                                      3               2016) (finally approved TCPA class action for $1,000,000; $200,000 cash
                                      4               and $800,000 debt relief; co-lead counsel);
                                      5          hh. Barrett v. Wesley Financial Group, LLC, 13-cv-00554-LAB-KSC (S.D.
                                      6               Cal.) (Class certification granted; lead counsel);
                                      7          ii. Gehrich v. Chase Bank, N.A., 12-cv-5510 (N.D. Cal.) (finally approved
                                      8               for $34,000,000; co-lead counsel);
                                      9          jj. Macias v. Water & Power Community Credit Union, BC515936 (Los
                                     10               Angeles Superior Court) (Class certification granted under the Rosenthal
                                     11               Fair Debt Collection Practices Act; class action settlement finally
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12               approved on April 21, 2016; lead counsel);
       Las Vegas, NV 89148




                                     13          kk. LaPuebla v. BirchBox, Inc., 3:15-cv-00498-BEN-BGS (S.D. Cal. 2016)
                                     14               (finally approved settlement in unlawful auto-renewal action, bringing
                                     15               approximately $1.5 Million benefit to class; co-lead counsel);
                                     16          ll. Stemple v. QC Holdings, Inc., 12-cv-01997-BAS-WVG (S.D. Cal. Nov. 7,
                                     17               2016) (finally approved for $1,500,000; co-lead counsel);
                                     18          mm.Abdeljalil v. GE Capital Retail Bank, 12-cv-02078−JAH−MDD (S.D.
                                     19               Cal.) (Class certification granted where the plaintiffs proposed a keyword
                                     20               search of the defendant’s account notes to identify class members; finally
                                     21               approved settlement for $7,000,000; co-lead counsel);
                                     22          nn. Hooker v. Sirius XM Radio Inc., 4:13-cv-00003-AWA-LRL (E.D.Va.
                                     23               December 22, 2016) (Served as co-lead counsel in finally approved TCPA
                                     24               class action settlement with a monetary fund of $35,000,000); and
                                     25          oo. Medeiros v. HSBC Card Services, Inc. et al., 2017 U.S. LEXIS 178484
                                     26               (C.D. Cal. Oct. 23, 2017) (finally approved CIPA class action settlement
                                     27               for $13,000,000; co-lead counsel).
                                     28          pp. Knell, et al. v. FIA Card Services, N.A., 13-CV-01653-AJB-WVG (S.D.

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !8                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 9 of 16



                                      1               Cal.) (California class action settlement under Penal Code 632, et seq., for
                                      2               claims of invasion of privacy. Settlement resulted in a common fund in
                                      3               the amount of $2,750,000; finally approved in August 15, 2014; co-lead
                                      4               counsel);
                                      5          qq. Hoffman v. Bank of America Corporation, 12-CV-00539-JAH-DHB (S.D.
                                      6               Cal.) (California class action settlement under Penal Code 632, et seq., for
                                      7               claims of invasion of privacy. Settlement resulted in a common fund in
                                      8               the amount of $2,600,000; finally approved on November 6, 2014 and
                                      9               served as co-lead counsel);
                                     10          rr. Mount v. Wells Fargo Bank, N.A., BC395959 (Sup. Ct. Los Angeles)
                                     11               (finally approved for $5,600,000 in action under Cal. Pen. Code § 630, et
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12               seq.);
       Las Vegas, NV 89148




                                     13          ss. Zaw v. Nelnet Business Solutions, Inc. et al., No. 13-cv-05788-RS (N.D.
                                     14               Cal.) (finally approved in 2014 for $1,188,110 in action under Cal. Pen.
                                     15               Code § 630, et seq.; co-lead counsel);
                                     16          tt. Ronquillo-Griffin v. Telus Communications, Inc. et al., 3:17-cv-00129-
                                     17               JM-MLB (S.D. Cal.) (preliminarily approved on November 1, 2018 for
                                     18               $425,000);
                                     19          uu. Caldera v. Am. Med. Collection Agency, 2017 U.S. Dist. LEXIS 99239
                                     20               (C.D. Cal. June 27, 2017) (Order certifying nationwide TCPA class
                                     21               action; co-lead counsel);
                                     22          vv. Burkhammer v. Allied Interstate, LLC, 2017 Cal. Super. LEXIS 109 (Sup.
                                     23               Ct. San Luis Obispo) (RFDCPA class action finally approved on October
                                     24               30, 2017; co-lead counsel);
                                     25          ww.Moreno-Peralta v. TRS Recovery Services, Inc., 2017 Cal. Super. LEXIS
                                     26               548 (Sup. Ct. San Luis Obispo Oct. 10, 2017) (RFDCPA class action
                                     27               finally approved November 28, 2018; co-lead counsel);
                                     28          xx. Luster v. Wells Fargo Dealer Services, Inc., 15-cv-1058 (TWT) (N.D. Ga.

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !9                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 10 of 16



                                      1               November 8, 2017) (TCPA class action finally approved in the amount of
                                      2               $14,834,058.00);
                                      3          yy. McPolin v. Credit Service of Logan, 16-cv-116 BSJ (Utah District Court)
                                      4               (FDCPA class action with consumers to each receive $1,428.57, debt
                                      5               relief, and tradeline deletion finally approved on November 9, 2017; lead
                                      6               counsel).
                                      7          zz. Reid v. I.C. System, Inc., 2017 U.S. Dist. LEXIS 43770 (D.Ariz. March
                                      8               24, 2017) (TCPA class actions finally approved in the amount of
                                      9               $3,500,000);
                                     10          aaa.Couser v. Dish One Satellite, LLC, 5:15-cv-02218-CBM-DTB (C.D. Cal.
                                     11               November 21, 2017) (TCPA class action approved in the amount of
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12               $935,000; co-lead counsel);
       Las Vegas, NV 89148




                                     13          bbb.Giffin v. Universal Protein Supplements Corporation d/b/a/ Universal
                                     14               Nutrition et al., No. BC613414 (Superior Court of California, County of
                                     15               Los Angeles) (recently finally approved class action settlement alleging
                                     16               violation of California law involving Made in USA representations; co-
                                     17               lead counsel).
                                     18          ccc.Maxin v. RHG & Company, Inc., 16-cv-2625 JLS (BLM) (S.D. Cal.)
                                     19               (Supplement Misrepresentation class action finally approved on February 16,
                                     20               2018 for $900,000; co-lead counsel);
                                     21          ddd.Oxina v. Lands’ End, Inc., 3:14-cv-02577-MMA-NLS (S.D. Cal. 2016) (finally
                                     22               approved settlement under California Made in the USA statute; co-lead
                                     23               counsel);
                                     24          eee.Franklin v. Wells Fargo, N.A., No. 14-cv-2349-MMA-BGS (S.D. Cal.) (finally
                                     25               approved for $14,550,198);
                                     26          fff. Hansen v. Tinder, Inc., 2018 Cal. Super. LEXIS 2462 (finally approved in
                                     27               September 2018; co-lead counsel);
                                     28          ggg.Dowlatshahi v. McIlhenny Co., 2018 Cal. Super. LEXIS 2901 (Cal. Super. Oct.


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               ! 10                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 11 of 16



                                      1               10, 2018 (final approval order for $600,000; co-lead counsel);
                                      2          hhh.Calderon v. Wolf Firm, Inc., No. 16-1266-JLS (KESx), 2018 U.S. Dist. LEXIS
                                      3               159435 (C.D. Cal. Sep. 18, 2018) (nationwide TCPA class action finally
                                      4               approved September 2018; co-lead counsel);
                                      5   43. Many of the cases listed above, which have settled, have resulted in the creation of
                                      6       combined common funds and/or distribution to class member in the hundreds of
                                      7       millions of dollars. The outstanding results mentioned above are a direct result of the
                                      8       diligence and tenacity shown by both me and Kazerouni Law Group, APC, in
                                      9       successfully prosecuting complex class actions and individual consumer actions.
                                     10   44. In addition to my class action experience, I have experience in commercial litigation
                                     11       and large-scale products liability litigation including a $2.5 million dollar settlement
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       in Mei Lu Hwei, et al v. American Honda Motor Co., Inc., et al. (Case No. BC401211
       Las Vegas, NV 89148




                                     13       in Superior Court of California for County of Los Angeles). I have regularly litigated
                                     14       cases in state and federal courts, and have reached numerous confidential seven-figure
                                     15       settlements against internationally known companies.
                                     16   45. I argued before the Ninth Circuit Court of Appeals in Afewerki v. Anaya Law Grp.,
                                     17       868 F.3d 771 (9th Cir. 2017), resulting in a favorable order for my client
                                     18   46. I successfully argued before the Ninth Circuit Court of Appeals in Marks v. Crunch
                                     19       San Diego, LLC, No. 14-56834, 2018 U.S. App. LEXIS 26883 (9th Cir. Sep. 20,
                                     20       2018), that resulted in a groundbreaking victory for consumers in TCPA cases.
                                     21   47. I argued before the Ninth Circuit Court of Appeals in Knutson v. Sirius XM Radio, No.
                                     22       12-56120 (9th Cir. 2014), which resulted in an order in favor of my client.
                                     23                                 ADDITIONAL RELEVANT TRAINING,
                                     24                    SPEAKING/TEACHING ENGAGEMENTS AND ASSOCIATIONS
                                     25   48. I am an adjunct professor at California Western School of Law where I teach a three-
                                     26       credit course in consumer law.
                                     27   49. I have undergone extensive training in the area of consumer law. The following is a
                                     28       list of recent training conferences I attended:


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !11                     Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 12 of 16



                                      1          a. Four-day National Consumer Law Center Conference; Nashville, TN –2008;
                                      2          b. Three-day National Consumer Law Center Conference; Portland, OR -2008;
                                      3          c. Three-day National Consumer Law Center Conference; San Diego, CA - 2009;
                                      4          d. Three-day National Consumer Law Center Conference; Seattle, WA -2011;
                                      5          e. National Consumer Law Center Conference in 2013;
                                      6          f. National Consumer Law Center Conference in 2014;
                                      7          g. National Consumer Law Center Conference in 2015;
                                      8          h. National Consumer Law Center Conference in 2016;
                                      9          i.   Three-day CAALA Conference; Las Vegas, NV – 2009;
                                     10          j.   Three-day CAALA Conference; Las Vegas, NV – 2013;
                                     11          k. Three-day CAALA Conference; Las Vegas, NV – 2015;
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12          l.   Three-day CAALA Conference; Las Vegas, NV – 2016;
       Las Vegas, NV 89148




                                     13          m. Three-day CAALA Conference; Las Vegas, NV – 2017;
                                     14          n. Three-day CAALA Conference; Las Vegas, NV – 2018;
                                     15          o. Three-day CAOC Conference – 2014 and 2015;
                                     16          p. Speaker at ABA National Conference, Business Litigation Section; Trends in
                                     17               Consumer Litigation; San Francisco, CA – 2013;
                                     18          q. Speaker at the ABA TCPA National Webinar (Consumer Protection, Privacy &
                                     19               Information Security, Private Advertising Litigation, and Media & Technology
                                     20               Committees) – September 2013;
                                     21          r.   Spoke at the 2014 ACA Conference in November 2014;
                                     22          s. Speaker at ACI Conference in Dallas, TX in September of 2016 concerning The
                                     23               Borrower's Perspective: Insight From The Plaintiffs' Bar and Consumer
                                     24               Advocates; and
                                     25          t.   Speaker on TCPA panel in September of 2016 at the Annual Consumer
                                     26               Financial Services Conference.
                                     27   50. As one of the main plaintiff litigators of consumer rights cases in Southern California,
                                     28       I have been requested to and have made regular presentations to community


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               ! 12                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 13 of 16



                                      1       organizations regarding consumer rights. These organizations include Whittier Law
                                      2       School, Iranian American Bar Association, Trinity School of Law and Chapman Law
                                      3       School, University of California, Irvine, and California Western School of Law.
                                      4   51. I was the principle anchor on Time Television Broadcasting every Thursday night as
                                      5       an expert on consumer law generally, and the TCPA specifically, between 2012 and
                                      6       2013.
                                      7   52. I was named Rising Star by San Diego Daily Tribune in 2012, and Rising Star in
                                      8       Super Lawyers Magazine in 2013, 2014 and 2015. I was named a Super Lawyer by
                                      9       Super Lawyers Magazine in 2016, 2017, and 2018.
                                     10   53. I lectured in Class Action Trends at the CAOC 2015 Conference in San Francisco.
                                     11   54. I was selected for membership into The National Trial Lawyers: Top 40 Under 40 in
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       2016.
       Las Vegas, NV 89148




                                     13   55. I was a panelist in a webinar, ABA Telephonic Brown Bag re: TCPA, on August 25,
                                     14       2015.
                                     15   56. I lectured in Class Action Trends at the CAOC 2015 Conference in San Francisco,
                                     16       California.
                                     17   57. In January of 2016, I spoke on the impact of the Federal Communications
                                     18       Commission’s 2015 Declaratory Ruling on TCPA litigation at the ABA National
                                     19       Convention in Salt Lake City, Utah.
                                     20   58. In May of 2016, I spoke on Class Action Trends at the CAOC seminar in Palm
                                     21       Springs, California.
                                     22   59. I lectured on the TCPA before the ABA Business Law Section, Consumer Financial
                                     23       Services Committee in January 2016 at an event in Utah entitled, “Impact of the
                                     24       FCC’s 2015 Rulings on TCPA Litigation.”
                                     25   60. In 2016, I wrote an article entitled “Finding a Balance” that was published in the
                                     26       Nutrition Business Journal, concerning a lawsuit filed under the Racketeer Influenced
                                     27       and Corrupt Organization Act.
                                     28   61. I was published in the Daily Journal in September of 2016, with the title, “The


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               ! 13                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 14 of 16



                                      1       FDCPA: The Forgotten Statute.”
                                      2   62. I am often called upon to give legal analysis on popular television and radio shows
                                      3       such as Dr. Drew Midday Live and Fox 5.
                                      4   63. In March of 2016, I moderated the Judges Panel on Class Action Trends and Federal
                                      5       Litigation Trends at the NCLC Conference.
                                      6   64. I spoke on privacy rights on a panel before the California State Bar Convention in
                                      7       2016.
                                      8   65. I spoke at the 22nd National Forum on Residential Mortgage Litigation & Regulatory
                                      9       Enforcement conference on January 22, 2017.
                                     10   66. Presented at the 2017 CAOC seminar in Palm Springs, California.
                                     11   67. Speaker at national webinar on June 7, 2017 for the CAOC, entitled, Understanding
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       the Fair Debt Collection Practices Act, and again on August 1, 2018.
       Las Vegas, NV 89148




                                     13   68. Speaker on a national webinar on August 31, 2018, entitled, the Fair Debt Collection
                                     14       Practices Act.
                                     15   69. I wrote an article entitled, Collateral Damage, Beyond the personal injury: When
                                     16       creditors and collection agencies stalk your client, published in the September 2017
                                     17       edition of Plaintiff Magazine.
                                     18   70. Speaker at National Webinar by the ABA Consumer Financial Services Committee on
                                     19       TCPA Update—“The D.C. Circuit’s TCPA Decision on the FCC Ruling,” held on
                                     20       March 22, 2018.
                                     21   71. Spoke at 2018 Inland Empire CAOC Convention on “Class Action Hot Topics” - May
                                     22       2018.
                                     23   72. I am a member in good standing of the following organizations:
                                     24          • Consumer Attorneys Association of Los Angeles;
                                     25          • Orange County Bar Association;
                                     26          • Federal Bar Association
                                     27          • Two time former President of the Orange County Iranian American Bar
                                     28             Association;


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               ! 14                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 15 of 16



                                      1          • National Consumer Law Center (NCLC);
                                      2          • National Association of Consumer Advocates (NACA);
                                      3          • Consumer Attorneys of California (CAOC) - Member of Executive Committee;
                                      4          • Leading Forum of the American Association of Justice;
                                      5          • American Bar Association;
                                      6          • Orange County Trial Lawyers Association;
                                      7          • American Association for Justice (AAJ); and
                                      8          • Western Trial Lawyers Association.
                                      9   73. I have extensive experience prosecuting cases related to consumer issues, including
                                     10       consumer deceptive trade practices cases. My firm, Kazerouni Law Group, APC, in
                                     11       which I am a principal, has litigated over 5,000 cases in the past ten years. My firm
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       has offices in Orange County, California, San Luis Obispo, California, Phoenix,
       Las Vegas, NV 89148




                                     13       Arizona, Las Vegas, Nevada, and Dallas, Texas. Kazerouni Law Group, APC has
                                     14       extensive experience in consumer class actions and other complex litigation. My firm
                                     15       has a history of aggressive, successful prosecution of consumer class actions.
                                     16       Approximately 98% percent of my practice concerns consumer litigation in general.
                                     17   74. In October 2018, I was published in The Gavel in an article entitled “The Impact of
                                     18       Epic Systems Corp. v. Lewis: How Arbitration Will Impact Consumers Going
                                     19       Forward.”
                                     20   75. I spoke at the Western Trial Lawyers Association conference on Class Action Trends
                                     21       in 2017, held in Steamboat Springs, Colorado.
                                     22   76. I was a speaker at Consumer Attorneys of California 2017 seminar on hot litigation
                                     23       topics at Lake Tahoe, Nevada.
                                     24   77. On October 10, 2018, I was a panelist for the Consumer Financial Services
                                     25       Committee’s Monthly Call-In Program, on the topic entitled “TCPA Takes a New
                                     26       Turn With the 9th Circuit's Ruling in Marks v. Crunch San Diego, LLC.”
                                     27                                            HOURS INCURRED
                                     28   78. As of December 18, 2018, I have incurred at least 47 hours working on this litigation,


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               ! 15                    Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 58-1 Filed 12/26/18 Page 16 of 16



                                      1       which includes time incurred in this action since I was admitted to practice in this case
                                      2       pro has vice.
                                      3   79. I anticipate incurring approximately 25 additional hours through the final approval
                                      4       hearing and in overseeing settlement award distribution and any cy pres distribution of
                                      5       unclaimed funds, and addressing any objections that might be filed.
                                      6   80. I have been repeatedly approved for hourly rates above $600, including my rate of
                                      7       $675 per hour in Dowlatshahi v. McIlhenny Co., No. 30-2017-00911222-CU-NP-CXC
                                      8       (Cal. Sup. Ct., Oct. 10, 2018) and Ayala, et al, v. Triplepulse, Inc. dba Trubrain, No.
                                      9       BC655048 (Cal. Sup. Ct., Nov. 13, 2018).
                                     10                                         LITIGATION EXPENSES
                                     11   81. As of December 18, 2018, my firm, Kazerouni Law Group, APC, has incurred
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       $8,509.67 in litigation expenses, as detailed in Exhibit A.
       Las Vegas, NV 89148




                                     13                                           CONTINGENCY FEE
                                     14   82. This action was taken on a contingency fee basis, and Plaintiff’s counsel have not
                                     15       been compensated to date for any work in the litigation against Defendant.
                                     16                                                 EXHIBITS
                                     17   83. Attached hereto as Exhibit A is an accounting of the litigation expenses incurred by
                                     18       Kazerouni Law Group, APC in this case.
                                     19   I declare under penalty of perjury that the foregoing is true and correct. Executed on
                                     20   December 26, 2018, pursuant to the laws of the United States and the State of Nevada.
                                     21
                                                                                    By: /s/ Abbas Kazerounian
                                     22                                                Abbas Kazerounian, Esq.
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               ! 16                    Case No.: 2:16-cv-02156-GMN-NJK
